DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 11) that prior art Trutna (Trutna et al., US 2016/0109906 A1) “at best discloses a U-shaped support disposed in a horizontal rather than a vertical orientation”. The Examiner respectfully disagrees. First, the Examiner would point out that in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a vertical orientation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even though the claim language does not specify that the orientation has to be in a “vertical” orientation, it appears to the Examiner that the U-shaped support plate in Trutna is in a vertical orientation as shown in Figure 1. For example, the vertical direction of device 100 is the long side of the rectangle and the horizontal direction is the short side of the rectangle (Fig. 1) and the ledges connect to the horizontal side making a U-shape in the vertical direction (Fig. 1; [0040]); which corresponds to the U-shape in Applicant’s Drawings in Figure 6.
Applicant also argues (Remarks; p. 12) that Trutna “horizontally encloses edges of the display module 108, and lacks the U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity adapted to accommodate the packaging layer required by the present claims”. The Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both prior arts Song (Song et al., US 2017/0300736 A1) and Trutna are used to teach this limitation. Song teaches a packaging layer configured to encapsulate the sensor with the fingerprint detection area on the sensor that is exposed (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160) (Figs. 6BA and BB; [0120]), a display screen protective layer (protective layer 190_6) (Fig. 6BB; [0118]); and wherein a support layer may be disposed underneath the protective layer (Figs. 6CA, 6CB, and 6CC; [0129]). However, Song does not explicitly teach “a U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity”. Trutna teaches a U-shaped support plate (internal support 102 includes a support plate 116, sides/flanges 124, and ledges 126 to create a U-shape) (Fig. 1; [0035-0040]) bonded to the display screen protective layer (wherein the ledges 126 can be mounted to the transparent cover 104 and fixed securely using an adhesive layer or material) (Fig. 1; [0040-0041]) and having side walls (having side walls/flanges 124) (Fig. 1; [0037-0039]) and a bottom defining a concavity (wherein the walls/flanges 124 create an internal space/cavity with plate 116) (Fig. 1; [0039]). Trutna teaches that the U-shaped internal support (Fig. 1, item 102; Fig. 2, item 202) encloses the display module 108 which can include additional or alternative units, panels, or layers including a touch sensor (Fig. 1; [0024-0025]) and thus can be used as the support layer to accommodate the packaging layer disclosed in Song since it allows for a thinner and/or more structurally rigid device (Trutna; [0008], [0038], and [0050]).
Claims 15-34 are pending; claims 1-14 were previously cancelled; claims 15, 17, 19-21, 23, 25-27, 29, and 31-34 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19-22, 25-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 2017/0300736 A1 (Song), Chang et al., US 2014/0205160 A1 (Chang), and further in view of Trutna et al., US 2016/0109906 A1 (Trutna).
Regarding claim 15, Song teaches a display circuit (display driver integrated-circuit (DDI)) ([0075]), comprising:
an organic light-emitting diode (OLED) display screen (wherein the display 160 can include an organic light emitting diode (OLED) display) (Fig. 6BB; [0197]) comprising a first surface (wherein display 160 has a bottom surface) (Fig. 6BB);
an optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]) located on the first surface away from a light-out surface (wherein sensor 610 is on the bottom surface of display 160; away from the top of the display where the light shines out from) (Fig. 6BB; [0120] and [0123]), wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) comprises:
a sensor comprising a fingerprint detection area (the fingerprint detection area is the area above the sensor as the sensor disposition area 191) (Fig. 6BB; [0119]) and configured to detect a signal (detecting light related to sensing of a fingerprint) ([0120] and [0123]);
a flexible printed circuit board coupled to the sensor (a flexible printed circuit board coupled to the sensor) (Figs. 3B and 6BB; [0088-0089] and [0119]) 
a packaging layer configured to encapsulate the sensor with the fingerprint detection area on the sensor that is exposed (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160) (Figs. 6BA and BB; [0120]);
a display screen protective layer (protective layer 190_6) (Fig. 6BB; [0118]) located on the first surface (located on the bottom surface of display 160) (Fig. 6BB) and coupled to the OLED display screen in a fixed manner (wherein protective layer 190_6 is disposed under the display 160) (Fig. 6BB; [0125]); and
(Song teaches a display screen protective layer 190_6 which is located on the bottom surface of the OLED display screen 160 (Fig. 6BB), however, Song does not explicitly state that the protective layer and display screen are located “in a fixed manner”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the protective layer 190_6 and display screen 160 must be affixed to each other, since otherwise the display device with fingerprint sensor 610 (Fig. 6BB) would fall apart and thus would no longer function as intended.)
a through hole disposed at the display screen protective layer (wherein sensor disposition area 191, which is an aperture or a hole, is disposed through protective layer 190_6) (Fig. 6BB; [0064] and [0125]),
wherein a first vertical projection of the fingerprint detection area is located inside a display area of the OLED display screen (wherein the fingerprint sensor 610 projects vertically to capture the fingerprint from received light. Wherein, fingerprint sensor 610 is located inside display area 160. Wherein display screen 160 can be an OLED display screen) (Fig. 6BB; [0118], [0120], [0123], and [0197]);
wherein light is able to be transmitted through the OLED display screen and the through hole to the fingerprint detection area (wherein light is transmitted through display area 160, which can be an OLED display, then through the through hole (191), which is an air gap (620_1), and then into the fingerprint detection sensor 610) (Fig. 6BB; [0123] and [0197]),
wherein the optical fingerprint circuit (wherein fingerprint sensor 610) (Fig. 6BB; [0118]) is bonded to the OLED display screen using a first bezel adhesive (wherein fingerprint sensor 610 is bonded to the OLED screen 160 using a bonding layer 302_2. The bonding layer 302_2 acts as a bezel adhesive since it encompasses the fingerprint sensor 610 to create hole 191) (Fig. 6BB; [0125] and [0197]),
wherein the first bezel adhesive is applied around the fingerprint detection area (wherein the bonding layer 302_2 acts as a bezel adhesive since it encompasses, is applied around, the fingerprint sensor 610 to create hole 191) (Fig. 6BB; [0125] and [0197]) and is bonded to the packaging layer (and is bonded to sensor case 610_6) (Figs. BA and BB; [0120] and [0125]), and
wherein an air layer is between the fingerprint detection area and the OLED display screen (wherein air layer/gap 620_1 is between fingerprint sensor 610 and the OLED display screen 160) (Fig. 6BB; [0126] and [0197]).
Song teaches that a printed circuit board in which a processor that supplies a signal related to driving of the fingerprint sensor 610 is accommodated (Fig. 6BB; [0119]). Song also teaches that fingerprint sensor 180 is an example of fingerprint 610 (Figs. 3B and 6BB; [0118]); wherein fingerprint sensor 180 may be electrically mounted on the circuit board 330 for sensors (Fig. 3B; [0089]); and wherein the circuit board 330 is a flexible printed circuit board (FPCB)) ([0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Figure 6BB to be a flexible printed circuit board of Figure 3B since it allows for supplying a signal related to driving the fingerprint sensor 610 ([0119]). Song also teaches a packaging layer configured to encapsulate the sensor with the fingerprint detection area on the sensor that is exposed (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160) (Figs. 6BA and BB; [0120]), a display screen protective layer (protective layer 190_6) (Fig. 6BB; [0118]); and wherein a support layer may be disposed underneath the protective layer (Figs. 6CA, 6CB, and 6CC; [0129]).
However, Song does not explicitly teach a flexible printed circuit board coupled to the sensor “and configured to transmit the signal” or “a U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity” adapted to accommodate the packaging layer.
Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]); wherein light is projected vertically to generate reflected light off of a finger/fingerprint and the reflected light falls on the photosensors, and the photosensor array 130 may identify a fingerprint image accordingly (Fig. 1; [0027]); and a flexible printed circuit board coupled to the sensor and configured to transmit the signal (wherein a flexible printed circuit board (FPCB) is coupled between the photosensor array 130 and the signal processor 150, and is arranged to transmit sensing signals of the photosensor array 130 to the signal processor 150 for further processing) (Fig. 1; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to include enabling the FPCB to transmit a signal so that further processing can be executed (Chang; [0026]) to obtain an image of an object to be detected, such as a fingerprint image (Chang; [0043]).
However, neither explicitly teaches “a U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity” adapted to accommodate the packaging layer.
Trutna teaches an electronic device that includes an external display layer (Abstract); a U-shaped support plate (internal support 102 includes a support plate 116, sides/flanges 124, and ledges 126 to create a U-shape) (Fig. 1; [0035-0040]) bonded to the display screen protective layer (wherein the ledges 126 can be mounted to the transparent cover 104 and fixed securely using an adhesive layer or material) (Fig. 1; [0040-0042]) and having side walls (having side walls/flanges 124) (Fig. 1; [0037-0039]) and a bottom defining a concavity (wherein the walls/flanges 124 create an internal space/cavity with plate 116) (Fig. 1; [0039]). Trutna teaches that the U-shaped internal support (Fig. 1, item 102; Fig. 2, item 202) encloses the display module 108 which can include additional or alternative units, panels, or layers including a touch sensor (Fig. 1; [0024-0025]) and thus can be used as the support layer adapted to accommodate the packaging layer disclosed in Song since it allows for a thinner and/or more structurally rigid device (Trutna; [0008], [0038], and [0050]).

Regarding claim 16, Song teaches wherein the first vertical projection (the projection from the fingerprint sensor 610) (Fig. 6BB and 6CC; [0118] and [0129]) is inside a second vertical projection of the through hole (wherein the projection of the disposition area 191, which is a hole, can be larger than the fingerprint sensor 610. Thus, the vertical projection of the sensor is inside the vertical projection of the hole.) (Figs. 6CC and 22; [0134] and [0322]).  

Regarding claim 19, Song teaches wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]); and wherein a support layer may be disposed underneath the protective layer (Figs. 6CA, 6CB, and 6CC; [0129]). Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]). 
However, neither explicitly teaches “a U-shaped support plate comprises a bent structure disposed on the upper ends of each of two side walls of the U-shaped support plate, and wherein the bent structure is bonded to the display screen protective layer”.  
Trutna teaches an electronic device that includes an external display layer (Abstract); further comprises a U-shaped support plate (internal support 102 includes a support plate 116, sides/flanges 124, and ledges 126 to create a U-shape) (Fig. 1; [0035-0040]) comprises a bent structure (ledges 126) (Fig. 1; [0040]) disposed on the upper ends of each of two side walls of the U-shaped support plate (wherein the ledges 126 are disposed on the upper ends of the left and right side walls/flanges 124 to create a U-shape) (Fig. 1; [0035-0040]), and wherein the bent structure is bonded to the display screen protective layer (wherein the ledges 126 can be mounted to the transparent cover 104 and fixed securely using an adhesive layer or material) (Fig. 1; [0040-0042]).

Regarding claim 20, Trutna teaches wherein the bent structure is bonded to the display screen protective layer using a second bezel adhesive (wherein the ledges 126 can be mounted to the transparent cover 104 and fixed securely using an adhesive layer or material) (Fig. 1; [0040-0042]).

Regarding claim 21, Song teaches a display circuit (display driver integrated-circuit (DDI)) ([0075]), comprising:
an organic light-emitting diode (OLED) display screen (wherein the display 160 can include an organic light emitting diode (OLED) display) (Fig. 6BB; [0197]) comprising a first surface (wherein display 160 has a bottom surface) (Fig. 6BB);
an optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]) located on the first surface away from a light-out surface (wherein sensor 610 is on the bottom surface of display 160; away from the top of the display where the light shines out from) (Fig. 6BB; [0120] and [0123]), and comprising:
a sensor comprising a fingerprint detection area (the fingerprint detection area is the area above the sensor as the sensor disposition area 191) (Fig. 6BB; [0119]), wherein the sensor is configured to detect a signal (detecting light related to sensing of a fingerprint) ([0120] and [0123]);
a flexible printed circuit board coupled to the sensor (a flexible printed circuit board coupled to the sensor) (Figs. 3B and 6BB; [0088-0089] and [0119]); and
a packaging layer configured to encapsulate the sensor with the fingerprint detection area on the sensor that is exposed (sensor case 610_6 may be a structure that encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160) (Figs. 6BA and BB; [0120]);
a display screen protective layer (protective layer 190_6) (Fig. 6BB; [0118]) located on the first surface (located on the bottom surface of display 160) (Fig. 6BB) away from the light-out surface (wherein the protective layer 190_6 is on the bottom surface of display 160, away from the top of the display where the light shines out from) (Fig. 6BB; [0125]) and coupled to the OLED display screen in a fixed manner (wherein protective layer 190_6 is disposed under the display 160) (Fig. 6BB; [0125]);
(Song teaches a display screen protective layer 190_6 which is located on the bottom surface of the OLED display screen 160 (Fig. 6BB), however, Song does not explicitly state that the protective layer and display screen are located “in a fixed manner”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the protective layer 190_6 and display screen 160 must be affixed to each other, since otherwise the display device with fingerprint sensor 610 (Fig. 6BB) would fall apart and thus would no longer function as intended.)
a middle frame (wherein a middle frame in the form of a digitizer 301_1 can be added) (Fig. 6BA; [0118] and [0123]) bonded to the display screen protective layer (bonded to the protective layer 190_6; wherein it inherently must be bonded together for the device to function) (Fig. 6BA; [0123]), wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) is bonded to the middle frame using a first bezel adhesive (wherein the fingerprint sensor 610 is bonded to digitizer 301_1 using bonding layer 302_1) (Fig. 6BA; [0123]), wherein the first bezel adhesive is applied around the fingerprint detection area (wherein the bonding layer 302_1 is around the fingerprint detection area, being the sensor disposition area 191) (Fig. 6BA; [0123]) and is bonded to the packaging layer (wherein the bonding layer 302_1 is attached to the packaging layer including 610_6 and 610_4) (Fig. 6BA; [0120] and [0123]), and wherein an air layer is between the fingerprint detection area and the OLED display screen (wherein air gap 620 is between fingerprint sensor 610 and display 160, which can be an OLED display) (Fig. 6BA; [0120] and [0197]);
a first through hole disposed at the display screen protective layer (wherein sensor disposition area 191, which is an aperture or a hole, is disposed through protective layer 190_6) (Fig. 6BB; [0064] and [0125]); and
a second through hole disposed at the middle frame (wherein digitizer 301_1 includes a second hole) (Fig. 6BA; [0123]),
wherein a first vertical projection of the fingerprint detection area is located inside a display area of the OLED display screen (wherein the fingerprint sensor 610 projects vertically to capture the fingerprint from received light. Wherein, fingerprint sensor 610 is located inside display area 160. Wherein display screen 160 can be an OLED display screen) (Fig. 6BB; [0118], [0120], [0123], and [0197]); and
wherein light is able to be transmitted through the OLED display screen, the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]), and the second through hole (second hole being the hole through digitizer 301_1) (Fig. 6BA; [0123]) to the fingerprint detection area (wherein light is transmitted through display area 160, which can be an OLED display, then through the through hole (191), which is an air gap (620_1), and then into the fingerprint detection sensor 610) (Fig. 6BB; [0123] and [0197]).
Song teaches that a printed circuit board in which a processor that supplies a signal related to driving of the fingerprint sensor 610 is accommodated (Fig. 6BB; [0119]). Song also teaches that fingerprint sensor 180 is an example of fingerprint 610 (Figs. 3B and 6BB; [0118]); wherein fingerprint sensor 180 may be electrically mounted on the circuit board 330 for sensors (Fig. 3B; [0089]); and wherein the circuit board 330 is a flexible printed circuit board (FPCB)) ([0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Figure 6BB to be a flexible printed circuit board of Figure 3B since it allows for supplying a signal related to driving the fingerprint sensor 610 ([0119]). Song also teaches a packaging layer configured to encapsulate the sensor with the fingerprint detection area on the sensor that is exposed (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160) (Figs. 6BA and BB; [0120]), a display screen protective layer (protective layer 190_6) (Fig. 6BB; [0118]); and wherein a support layer may be disposed underneath the protective layer (Figs. 6CA, 6CB, and 6CC; [0129]).
However, Song does not explicitly teach a flexible printed circuit board coupled to the sensor “and configured to transmit the signal” or “a U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity” adapted to accommodate the packaging layer.
Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]); wherein light is projected vertically to generate reflected light off of a finger/fingerprint and the reflected light falls on the photosensors, and the photosensor array 130 may identify a fingerprint image accordingly (Fig. 1; [0027]); and a flexible printed circuit board coupled to the sensor and configured to transmit the signal (wherein a flexible printed circuit board (FPCB) is coupled between the photosensor array 130 and the signal processor 150, and is arranged to transmit sensing signals of the photosensor array 130 to the signal processor 150 for further processing) (Fig. 1; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to include enabling the FPCB to transmit a signal so that further processing can be executed (Chang; [0026]) to obtain an image of an object to be detected, such as a fingerprint image (Chang; [0043]).
However, neither explicitly teaches “a U-shaped support plate bonded to the display screen protective layer and having side walls and a bottom defining a concavity” adapted to accommodate the packaging layer.
Trutna teaches an electronic device that includes an external display layer (Abstract); a U-shaped support plate (internal support 102 includes a support plate 116, sides/flanges 124, and ledges 126 to create a U-shape) (Fig. 1; [0035-0040]) bonded to the display screen protective layer (wherein the ledges 126 can be mounted to the transparent cover 104 and fixed securely using an adhesive layer or material) (Fig. 1; [0040-0042]) and having side walls (having side walls/flanges 124) (Fig. 1; [0037-0039]) and a bottom defining a concavity (wherein the walls/flanges 124 create an internal space/cavity with plate 116) (Fig. 1; [0039]). Trutna teaches that the U-shaped internal support (Fig. 1, item 102; Fig. 2, item 202) encloses the display module 108 which can include additional or alternative units, panels, or layers including a touch sensor (Fig. 1; [0024-0025]) and thus can be used as the support layer adapted to accommodate the packaging layer disclosed in Song since it allows for a thinner and/or more structurally rigid device (Trutna; [0008], [0038], and [0050]).

Regarding claim 22, Song teaches wherein the first vertical projection (the projection from the fingerprint sensor 610) (Fig. 6BA; [0118]) is inside a second vertical projection of the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]) (wherein the projection of the disposition area 191, which is a hole, can be larger than the fingerprint sensor 610. Thus, the vertical projection of the sensor is inside the vertical projection of the hole.) (Figs. 6CC and 22; [0134] and [0322]).

Regarding claim 25, Song teaches wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]); and wherein a support layer may be disposed underneath the protective layer (Figs. 6CA, 6CB, and 6CC; [0129]). Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]). 
However, neither explicitly teaches “a U-shaped support plate comprises a bent structure disposed on each of two side walls of the U-shaped support plate, and wherein the bent structure is bonded to the middle frame”.  
Trutna teaches an electronic device that includes an external display layer (Abstract); further comprises a U-shaped support plate (internal support 102 includes a support plate 116, sides/flanges 124, and ledges 126 to create a U-shape) (Fig. 1; [0035-0040]) comprises a bent structure (ledges 126) (Fig. 1; [0040]) disposed on each of two side walls of the U-shaped support plate (wherein the ledges 126 are disposed on the left and right side walls/flanges 124 to create a U-shape) (Fig. 1; [0035-0040]), and wherein the bent structure is bonded to the middle frame (wherein the ledges 126 are bonded to an external layer of an OLED display module 108. The display module 108 includes multiple layers, including panels or layers. Thus, the ledges 126 can be bonded to a (middle) frame) (Fig. 1; [0024-0025] and [0042]).

Regarding claim 26, Trutna teaches wherein the bent structure is bonded to the middle frame using a second bezel adhesive (wherein the plurality of ledges 126 are bonded to one of the plurality of display module 108 layers, such as a middle frame, in which an adhesive can be used) (Fig. 1; [0024-0025] and [0041-0042]).

Regarding claim 27, see the rejection made to claim 21, as well as Song for a mobile terminal (electronic device 100) (Fig. 1; [0056]), comprising a housing (housing as shown in Figure 2) (Fig. 2; [0062] and [0066]), and a display circuit disposed in the housing (display driver integrated-circuit (DDI) in the housing) (Fig. 2; [0063], [0066], and [0075]), for they teach all the limitations within this claim.

Regarding claim 28, see the rejection made to claim 22, as well as Song for a mobile terminal (electronic device 100) (Fig. 1; [0056]), comprising a housing (housing as shown in Figure 2) (Fig. 2; [0062] and [0066]), and a display circuit disposed in the housing (display driver integrated-circuit (DDI) in the housing) (Fig. 2; [0063], [0066], and [0075]), for they teach all the limitations within this claim.

Regarding claim 31, see the rejection made to claim 25, as well as Song for a mobile terminal (electronic device 100) (Fig. 1; [0056]), comprising a housing (housing as shown in Figure 2) (Fig. 2; [0062] and [0066]), and a display circuit disposed in the housing (display driver integrated-circuit (DDI) in the housing) (Fig. 2; [0063], [0066], and [0075]), for they teach all the limitations within this claim.

Regarding claim 32, see the rejection made to claim 26, as well as Song for a mobile terminal (electronic device 100) (Fig. 1; [0056]), comprising a housing (housing as shown in Figure 2) (Fig. 2; [0062] and [0066]), and a display circuit disposed in the housing (display driver integrated-circuit (DDI) in the housing) (Fig. 2; [0063], [0066], and [0075]), for they teach all the limitations within this claim.

Regarding claim 33, Song teaches wherein the first through hole and the second through hole are both rectangular (wherein the sensor disposition area 191, which is an aperture or a hole through layers 190_6 and 301_1, and is rectangular in shape) (Figs. 2 and 6BA; [0064]).  

Claims 17, 18, 23, 24, 29, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 2017/0300736 A1 (Song), Chang et al., US 2014/0205160 A1 (Chang), Trutna et al., US 2016/0109906 A1 (Trutna), and further in view of Jeong et al., US 2018/0268187 A1 (Jeong).
Regarding claim 17, Song teaches wherein the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]) and the second through hole (second hole being the hole through digitizer 301_1) (Fig. 6BA; [0123]) can have any specified size (wherein sensor disposition area 191 can be any specified size) (Figs. 2 and 6BA; [0064] and [0066]). Chang teaches an image sensing apparatus (Abstract). 
However, neither explicitly teaches wherein the through hole is “circular or triangular”.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); and wherein the holes arranged in a solid plate or sublayer can be any shape including circular (Fig. 10B; [0112-0113] and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a specified hole shape since it allows for the hole to correspond to the fingerprint sensor (Song; Fig. 6BA, [0122-0123]).

Regarding claim 18, Song teaches wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]) further comprises a second surface of the packaging layer away from the OLED display screen (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160. The second surface being the bottom of the substrate 610_4 which is away from the display 160) (Figs. 6BA and BB; [0120]). Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]); and a flexible printed circuit board coupled to the sensor and configured to transmit the signal (wherein a flexible printed circuit board (FPCB) is coupled between the photosensor array 130 and the signal processor 150, and is arranged to transmit sensing signals of the photosensor array 130 to the signal processor 150 for further processing) (Fig. 1; [0026]).
However, neither explicitly teach a “stiffener” and wherein the stiffener is coupled to the packaging layer in the fixed manner.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); a stiffener (stiffener 532) (Fig. 5; [0077]); and wherein the stiffener is coupled to the packaging layer in the fixed manner (wherein the stiffener 532 is bonded to an electromagnetic shielding layer 512 of the flexible printed circuit board 520 using bonding layer 534) (Fig. 5; [0076-0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a stiffener since it structurally and environmentally protects the fingerprint sensing system (Jeong; [0077]).

Regarding claim 23, Song teaches wherein the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]) and the second through hole (second hole being the hole through digitizer 301_1) (Fig. 6BA; [0123]) can have any specified size (wherein sensor disposition area 191 can be any specified size) (Figs. 2 and 6BA; [0064] and [0066]). Chang teaches an image sensing apparatus (Abstract). 
However, neither explicitly teaches wherein the first though hole and the second through hole are both “circular or triangular”.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); and wherein the holes arranged in a solid plate or sublayer can be any shape including circular (Fig. 10B; [0112-0113] and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a specified hole shape since it allows for the hole to correspond to the fingerprint sensor (Song; Fig. 6BA, [0122-0123]).

Regarding claim 24, Song teaches wherein the optical fingerprint circuit (fingerprint sensor 610) (Fig. 6BB; [0118]) (wherein fingerprint sensor 610 includes an optical layer 610_1) (Fig. 6BB; [0120]) further comprises a second surface of the packaging layer away from the OLED display screen (sensor case 610_6 may be a structure the encapsulates/surrounds the optical layer 610_1 and the die_610_2, and with the substrate 610_4 on the sensor area that is exposed, i.e. not closed by display screen 160. The second surface being the bottom of the substrate 610_4 which is away from the display 160) (Figs. 6BA and BB; [0120]). Chang teaches an image sensing apparatus (Abstract); wherein the image sensing apparatus may be employed in fingerprint recognition/identification and/or fingerprint authentication ([0025]); and a flexible printed circuit board coupled to the sensor and configured to transmit the signal (wherein a flexible printed circuit board (FPCB) is coupled between the photosensor array 130 and the signal processor 150, and is arranged to transmit sensing signals of the photosensor array 130 to the signal processor 150 for further processing) (Fig. 1; [0026]).
However, neither explicitly teach a “stiffener” and wherein the stiffener is coupled to the packaging layer in the fixed manner.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); a stiffener (stiffener 532) (Fig. 5; [0077]); and wherein the stiffener is coupled to the packaging layer in the fixed manner (wherein the stiffener 532 is bonded to an electromagnetic shielding layer 512 of the flexible printed circuit board 520 using bonding layer 534) (Fig. 5; [0076-0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a stiffener since it structurally and environmentally protects the fingerprint sensing system (Jeong; [0077]).

Regarding claim 29, Song teaches wherein the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]) and the second through hole (second hole being the hole through digitizer 301_1) (Fig. 6BA; [0123]) can have any specified size (wherein sensor disposition area 191 can be any specified size) (Figs. 2 and 6BA; [0064] and [0066]). Chang teaches an image sensing apparatus (Abstract). 
However, neither explicitly teaches wherein the holes are circular.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); and wherein the holes arranged in a sold plate or sublayer can be any shape including circular (Fig. 10B; [0112-0113] and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a specified hole shape since it allows for the hole to correspond to the fingerprint sensor (Song; Fig. 6BA, [0122-0123]).

Regarding claim 30, see the rejection made to claim 24, as well as Song for a mobile terminal (electronic device 100) (Fig. 1; [0056]), comprising a housing (housing as shown in Figure 2) (Fig. 2; [0062] and [0066]), and a display circuit disposed in the housing (display driver integrated-circuit (DDI) in the housing) (Fig. 2; [0063], [0066], and [0075]), for they teach all the limitations within this claim.

Regarding claim 34, Song teaches wherein the first through hole (a hole through protective layer 190_6) (Fig. 6BA; [0122-123]) and the second through hole (second hole being the hole through digitizer 301_1) (Fig. 6BA; [0123]) can have any specified size (wherein sensor disposition area 191 can be any specified size) (Figs. 2 and 6BA; [0064] and [0066]). Chang teaches an image sensing apparatus (Abstract). 
However, neither explicitly teaches wherein the holes are triangular.
Jeong teaches methods, devices, apparatuses, and systems for ultrasonic fingerprint sensing (Abstract); and wherein the holes arranged in a sold plate or sublayer can be any shape including triangular ([0112-0113] and [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a specified hole shape since it allows for the hole to correspond to the fingerprint sensor (Song; Fig. 6BA, [0122-0123]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov